Citation Nr: 1040246	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a spontaneous right pneumothorax with asthma. 

2.  Entitlement to an increased rating for residuals of a right 
knee medial meniscal tear and partial ACL tear, rated as 10 
percent disabling prior to July 16, 2008 and 20 percent 
thereafter. 

3.  Entitlement to an initial compensable rating for a disability 
of the little toe of the right foot.

4.  Entitlement to service connection for bilateral pes planus. 

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for sleep apnea. 



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1987, 
March 1993 to July 1993, August 2003 to September 2003, and 
December 2005 to March 2006.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from February 2005 and August 
2007 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2010, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  The 
Veteran also testified before a Decision Review Officer (DRO) at 
the RO in May 2008.  Transcripts of both hearings are of record.

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In August 2010 hearing testimony, the Veteran withdrew his 
appeal with respect to the claims for increased ratings for 
residuals of a spontaneous right pneumothorax and residuals of a 
right knee disability.

2.  The Veteran's disability of the little toe of the right foot 
is manifested by tenderness of the toe comparable to a painful 
scar. 

3.  Bilateral pes planus was incurred during active military 
service.  

4.  The Veteran does not have chronic bronchitis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have 
been met concerning the issue of an initial rating in excess of 
10 percent for residuals of a spontaneous right pneumothorax with 
asthma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran have 
been met concerning the issue of an increased rating for 
residuals of a right knee medial meniscal tear and partial ACL 
tear, rated as 10 percent disabling prior to July 16, 2008 and 20 
percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.204.

3.  The criteria for an initial 10 percent rating for a 
disability of the little toe of the right foot have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002); 38 C.F.R. §§ 4.31, 4.73, Diagnostic Codes 5284 (2010).

4.  Service connection for bilateral pes planus is warranted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  Chronic bronchitis was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified during the August 2010 
videoconference hearing that he wished to withdraw his appeal 
with respect to the claims for increased evaluations for 
residuals of a spontaneous right pneumothorax and residuals of a 
right knee disability.  The Board therefore finds that he has 
withdrawn his appeal concerning these issues.

Hence, there remain no allegations of errors of fact or law for 
appellate consideration as to this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to these 
claims and they are dismissed.

Higher Rating Claim

Service connection for a disability of the little toe of the 
right foot was granted in the February 2005 rating decision on 
appeal.  An initial noncompensable evaluation was assigned, 
effective March 17, 2004.  The Veteran contends that a 10 percent 
rating is warranted as his disability has most nearly 
approximated a moderate foot injury.  

The Veteran testified during the August 2010 hearing that the 
grant of a 10 percent rating for his little toe disability would 
satisfy his appeal.  A claimant is generally presumed to be 
seeking the maximum evaluation available under law.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  However, a claimant can choose to 
limit the appeal to a claim for less than the maximum rating.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board will 
limit its consideration to whether an initial 10 percent rating 
is warranted for the Veteran's right little toe disability.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for consideration 
is the propriety of the initial disability rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Veteran's toe disability is currently rated under Diagnostic 
Code 5284 for evaluating injuries of the foot which provides a 10 
percent evaluation for a moderate foot injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5284.  The Board finds that the Veteran's right 
little toe disability has not manifested symptomatology that most 
nearly approximates a compensable evaluation under this 
diagnostic code.  He has not undergone any treatment or 
complained of any symptoms associated with this condition to VA 
or private physicians.  In fact, treatment records from the 
Manchester VA Medical Center (VAMC) contain only one reference to 
the toe disability when the Veteran reported at an October 2004 
primary care examination that his small toenail was removed 
during active duty service.  He did not make any complaints 
related to the condition, and no abnormal findings pertaining to 
the toe were made.  

The Veteran also testified in August 2010 that he had experienced 
pain in the little right toe and foot since the removal of his 
toenail during his first period of active service.  The Veteran 
is competent to report observable symptoms such as pain, but the 
Board notes that he has been diagnosed with several other foot 
disabilities that have manifested foot pain throughout the claims 
period, including bilateral pes planus.  Additionally, the 
Veteran incurred a right ankle and foot injury at work in May 
2009 and has undergone treatment for chronic foot pain at the 
VAMC since that time.  Therefore, while he has reported 
experiencing pain in the right foot associated with the removal 
of his right little toenail, the Board cannot conclude that the 
current manifestations of any residual disability of the right 
little toe most nearly approximate a moderate foot injury.  
Accordingly, a compensable evaluation is not warranted under 
Diagnostic Code 5284.  

The Board has considered whether there is any other schedular 
basis for granting a compensable rating under the criteria for 
rating disabilities of the foot, but has found none.  The Veteran 
has not manifested disabilities such as weak foot, claw foot, or 
hammer toe, and he does not experience symptoms contemplated by a 
compensable evaluation under the other criteria for rating 
disabilities of the foot.  

While a compensable rating is not appropriate under the criteria 
pertaining to the foot, the Board finds that an initial 10 
percent evaluation is warranted by rating the disability by 
analogy to a painful scar.  The criteria for rating scars were 
revised during the pendency of this appeal, effective October 23, 
2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)).  The 
Veteran's claim for an increased rating was pending prior to 
October, 28, 2008; therefore, his claim will only be evaluated 
under the rating criteria made effective from August 30, 2002.  
See id.  

Under Diagnostic Code 7804, a maximum 10 percent rating is 
warranted for superficial scars that are painful on examination.  
As noted above, the Veteran testified during the August 2010 
hearing that his right little toe had been painful and tender 
ever since the removal of the nail in service.  The Board 
therefore finds that the current toe disability is properly rated 
by analogy to a painful scar, and an initial 10 percent 
evaluation is warranted under Diagnostic Code 7804 throughout the 
claims period.  As noted above, the Veteran has limited his 
appeal to consideration of a 10 percent rating, and the Board 
need not consider whether a higher schedular evaluation is 
appropriate.

In certain exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans 
Claims (Court) has set out a three-part test, based on the 
language of 38 C.F.R. § 3.321(b)(1), for determining whether a 
veteran is entitled to an extra-schedular rating: (1) the 
established schedular criteria must be inadequate to describe the 
severity and symptoms of the claimant's disability; (2) the case 
must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's right little toe disability 
is manifested by tenderness of the toe.  This manifestation is 
contemplated by the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of an extraschedular rating is not 
warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his little toe disability.  There 
is no medical evidence that the Veteran's toe condition has 
interfered with his employment, and the Veteran has continued to 
work full time at a warehouse throughout the claims period.  He 
has not reported losing any time from work or being unable to 
perform his duties due to his service-connected little toe 
disability.  Therefore, remand or referral of a claim for TDIU is 
not necessary as there is no evidence of unemployability due to 
the service-connected condition.

Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Pes Planus

The Veteran's arguments with respect to bilateral pes planus are 
two-fold.  First, he contends that pes planus was incurred during 
his first period of active duty from June 1982 to June 1987.  He 
also contends that the pre-existing disability was aggravated 
during his subsequent periods of active duty service.  

Recent VA and private treatment records contain diagnoses of 
bilateral pes planus, but service treatment records during the 
Veteran's first period of active duty are negative for evidence 
of pes planus or complaints related to the Veteran's feet.  The 
Veteran testified in August 2010 that he began to experience foot 
pain one or two years into his first period of active duty.  
While service records do not document such injuries or 
complaints, the Veteran is competent to report that they 
occurred.  Resolving reasonable doubt in his favor, the Board 
finds that two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
demonstrated during the Veteran's first period of active service.

The Veteran has also reported a continuity of symptomatology.  In 
hearing testimony in May 2008 and August 2010, he reported the 
onset of foot pain during his first period of active duty service 
when he worked in warehouses distributing equipment and standing 
on concrete floors all day.  The Veteran is competent to report 
observable symptoms such as foot pain, and while service records 
during the first period of active service do not contain 
complaints or treatment for flat feet, bilateral pes planus was 
noted upon the September 1992 enlistment examination for the 
Veteran's second period of active duty.  The Board finds that the 
Veteran's statements regarding the onset of his disability are 
credible in light of his consistent reported history and the 
findings of pes planus at enlistment in September 1992.  

The record shows the presence of all elements necessary for 
establishing service connection and the claim for service 
connection for bilateral pes planus is granted.

Bronchitis

The Veteran contends that service connection is also warranted 
for chronic bronchitis as this condition was incurred during his 
first period of active duty service (June 1982 to June 1987) 
following his spontaneous right pneumothorax.  The Board finds 
that evidence of record is against a finding that there is a 
current disease or disability. 

Service treatment records document multiple instances of 
treatment for bronchitis during the Veteran's first period of 
active duty service beginning in January 1983.  The Veteran was 
also noted to have mild bronchitis during a January 1998 reserve 
examination.  

The post-service medical evidence of record shows that the 
Veteran underwent treatment for bronchitis with a private 
physician in September 1995 and January 1998.  However, to be 
present as a current disability, the claimed condition must be 
shown at some point during the claims period.  See McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the 
veteran had a claimed disability "at some point during the 
processing of his claim," satisfied the service connection 
requirement for manifestation of current disability).  The 
Veteran's claim for service connection for bronchitis was not 
received by VA until November 2004; therefore, the findings of 
bronchitis during service and in 1995 and 1998 cannot establish 
the presence of a current disability.  Additionally, after 
January 1998, there is no further evidence of bronchitis in the 
private or VA medical records.  The Veteran began outpatient 
treatment at the Manchester VAMC in October 2004, and while he 
was consistently treated for chronic sinusitis and allergic 
rhinitis, there are no findings or complaints of bronchitis.  
During an August 2009 medical consultation, the Veteran's VA 
physician specifically found that the Veteran's symptoms were 
consistent with severe chronic sinusitis and allergic rhinitis.  

The Veteran testified during the August 2010 hearing that he 
experienced chronic bronchitis.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible.  38 C.F.R. § 3.159(a) (2010) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Whether lay evidence is competent and sufficient to establish a 
diagnosis in a particular case is a fact issue to be addressed by 
the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  In this case, the Board finds that the Veteran is not 
competent to diagnose the presence of bronchitis.  He is 
competent to identify and explain the symptoms that he observes 
and experiences, i.e. a chronic cough, but a finding of chronic 
bronchitis requires more than simple observation of symptoms.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Chronic 
bronchitis manifests symptoms similar to many other disabilities, 
and requires specialized medical training and expertise to 
properly identify the disability.  See Jandreau 1376-1377 (lay 
witness capable of diagnosing dislocated shoulder); Barr v. 
Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is 
competent to establish the presence of varicose veins); Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins 
or a dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).  The Board also notes that the Veteran has 
never provided any specific allegations regarding his claimed 
disability, and a VA physician in August 2009 attributed the 
Veteran's unspecified symptoms to sinusitis and allergic 
rhinitis.  Furthermore, during an August 2007 VA examination, the 
Veteran did not report any current bronchitis symptoms and only 
stated that he had experienced frequent episodes of bronchitis 
during service.  The Veteran's testimony is thus not competent or 
sufficient to establish the presence of current chronic 
bronchitis.

The preponderance of the evidence is thus against a finding of 
any current disability due to service.  Absent proof of the 
existence of the disability being claimed, there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against the 
claim.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to 
notify and assist as regards the claim for service connection for 
bilateral pes planus and an increased initial rating for a 
disability of the little tow of the right foot.  To the extent 
that there may be any deficiency of notice or assistance, there 
is no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision.  

Regarding the claim for service connection for bronchitis, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished 
to the Veteran in a November 2004 letter.  The Veteran also 
received notice regarding the disability-rating and effective-
date elements of the claim in a March 2006 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, specifically notice of the Dingess 
elements, was provided after the initial adjudication of the 
claim for entitlement to service connection for bronchitis, this 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim in the December 2009 
SSOC.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Although the record does not contain 
service treatment records dating from the Veteran's most recent 
periods of active duty service (from August 2003 to September 
2003 and December 2005 and March 2006), the Board finds that VA 
has made reasonable efforts to obtain these records in compliance 
with the duty to assist.  The RO made multiple requests to the 
National Personnel Records Center (NPRC), Air Reserve Personnel 
Center (ARPC), and the Massachusetts National Guard Adjutant 
General in an attempt to obtain complete service records, but no 
additional records were received.  There is no indication that 
service records beyond those currently associated with the claims 
folder exist that pertain to the claimed disabilities, and the 
Veteran did not respond to a February 2007 request for any 
service records in his possession.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a 
VA examination or medical opinion in response to his claim for 
service connection for bronchitis, but has determined that no 
such examination or opinion is required.  As noted above, while 
the Veteran underwent treatment for bronchitis several times 
during his first period of active duty service and most recently 
in 1998, the record does not contain competent evidence of 
current signs or symptoms of a disability.  Without competent 
evidence of a current disability, a VA examination or medical 
opinion is not required by the duty to assist.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

The claim for entitlement to an initial rating in excess of 10 
percent for residuals of a spontaneous right pneumothorax with 
asthma is dismissed. 

The claim for entitlement to an increased rating for residuals of 
a right knee medial meniscal tear and partial ACL tear, rated as 
10 percent disabling prior to July 16, 2008 and 20 percent 
thereafter is dismissed. 

Entitlement to an initial 10 percent rating for a disability of 
the little toe of the right foot is granted.

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to service connection for bronchitis is denied. 


REMAND

The Board finds that further development is necessary before a 
decision can be rendered with respect to the Veteran's claim for 
entitlement to service connection for sleep apnea.  Specifically, 
a VA examination should be provided as the record contains 
evidence of an association between the Veteran's current sleep 
apnea and active duty service.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

In support of his claim, the Veteran submitted an October 2007 
letter from his private physician stating that it was possible 
the Veteran's sleep apnea, diagnosed in 1997, had been present in 
the 1980s while he served on active duty service.  Furthermore, 
the Veteran has reported a continuity of symptoms with respect to 
his sleep apnea, testifying in August 2010 that his symptoms 
began in 1983 after his spontaneous right pneumothorax and have 
continued to the present day.  The type of evidence that 
indicates that a current disability "may be associated" with 
military service include, but is not limited to, credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  The Board finds that the Veteran's 
testimony is credible and a VA examination and medical opinion is 
therefore required by the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with an appropriate examiner.  
The claims folders or copies of relevant 
evidence from the claims folders, and a copy 
of this remand, must be made available to 
and be reviewed by the examiner.  

After examining the Veteran and reviewing 
the claims folder, including service 
records, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not that any current sleep apnea 
is etiologically related to any incident of 
the Veteran's active duty service.  

The examiner is advised that the Veteran is 
competent to report the onset of symptoms 
during service, and the Veteran's reports 
must be considered.  The rationale for any 
opinions should also be provided.

2.  The claim should then be readjudicated 
with consideration of all evidence.  If the 
claim remains denied, issue a SSOC before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


